Citation Nr: 0502196	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  03-03 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. S. Knight, Counsel




INTRODUCTION

The veteran served on active duty from June 1968 to June 
1971, including combat service in Vietnam.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

The Board remanded this matter in February 2004 for 
additional development.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The competent evidence of record does not demonstrate 
that the veteran's hepatitis C was present in service or that 
hepatitis C is etiologically related to service.


CONCLUSION OF LAW

Hepatitis C was not incurred or aggravated by active service.  
38 U.S.C.A. §§ 1110,  1154(b), 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must do the following:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112 (2004).

VA provided the veteran with the necessary information in a 
letter dated in March 2004.  In the March 2004 letter, the RO 
notified the veteran of the information and evidence needed 
to substantiate a claim of service connection for hepatitis 
C.  The RO advised the veteran generally to submit any 
information and evidence pertaining to his claim.  

The VCAA information provided to the veteran was sent after 
the initial rating decision dated in March 2002 denying the 
claim.  Nonetheless, a duty-to-assist letter dated in 
February 2002 was provided to the veteran, which outlined 
with specificity what the evidence must show to establish 
entitlement to service connection for hepatitis C; what 
evidence in particular the veteran still needed to provide in 
support of his claim; which risk factors associated with 
hepatitis C applied to the veteran's case, and in particular 
the veteran was asked to give whatever information, 
statements, or evidence he had about his risk factors; what 
else the veteran could do to help with his service connection 
claim; what had been done to date with his claim; and when 
and where to send the requested information.  Thereafter, 
this matter was remanded in February 2004 and a VCAA 
notification letter specific to the matter on appeal was sent 
to the veteran in March 2004.  

In this case, as set forth above, the information provided to 
the veteran met the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  The veteran has also been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, to decide the appeal would not be prejudicial 
error to the veteran.  

In addition to the notification duties discussed above, VA 
also has a duty under the VCAA to assist claimants in 
obtaining the evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the RO has obtained the veteran's service 
medical and personnel records.  There are no outstanding 
requests and the findings of record confirm that the veteran 
served in Vietnam during a period of his service.  The 
veteran has also submitted additional medical evidence post-
service in support of his claim.  There is no indication of 
unobtained evidence that might aid the veteran's claim or 
that might be pertinent to the bases of the denial of this 
claim.  

A medical opinion regarding the issue on appeal was requested 
in the February 2004 Remand, and the same was provided during 
the VA examination dated in August 2004.  Thus, no further 
medical opinion is necessary.  

For all the foregoing reasons, VA's duties to the veteran 
under the VCAA have been fulfilled.  

Analysis

Law and Regulations:  Service connection may be granted for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).  

In the case of any veteran who engaged in combat with the 
enemy in active service, the VA shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2004).

The veteran contends that he has hepatitis C as a result of 
active military service.  He specifically alleges that he was 
exposed to his comrades' blood during combat in Vietnam.  He 
also alleges that he got a tattoo after entering service with 
the letters "U.S.M.C.," which he would not have had prior 
to entering service.  A review of the veteran's service 
medical records includes a June 1969 report from an 
enlistment examination that showed that the veteran had 
several tattoos on both of his arms.  Service medical records 
are negative for any evidence of recorded complaints, 
findings, treatment or diagnoses of hepatitis C.  Further, 
the evidence does not show any typical risk factors for 
hepatitis C, such as evidence of blood transfusions, or any 
documented in-service injury requiring the administration of 
blood products, or any reported consequences from his routine 
inoculations.  The examination report dated in June 1971 
associated with separation from service reflects only the 
presence of tattoos and contains nothing more with respect to 
complaints, findings, or treatment of hepatitis C.  

The veteran's service personnel records confirm that the 
veteran served in Vietnam and was awarded the Combat Action 
Ribbon, and Vietnam Meritorious Unit Citation, and the Cross 
of Gallantry.  Thus, the Board acknowledges that the veteran 
engaged in combat with the enemy.  Nonetheless, despite the 
fact that his service in Vietnam is consistent with the 
veteran's contentions that he was exposed to blood during 
combat in service, the competent evidence of record does not 
substantiate his claim that he incurred hepatitis C as a 
result of any such exposure.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  

In private outpatient records dated from 1989 to 1999, a 
diagnosis of hepatitis is noted.  Initially, a diagnosis of 
hepatitis A is indicated.  In a December 1999 medical record, 
hepatitis A and B are noted and nondetectable hepatitis C is 
indicated.  It appeared that hepatitis A was resolving.  
Also, a history of intravenous drug use and exposure to 
chemicals at work were noted.  In outpatient records from 
Mission Medical Associates dated from 1999 to 2001, the 
veteran was diagnosed as having hepatitis C.  The diagnosis 
was based upon the results of a positive blood test and 
elevated liver function readings considered consistent with 
hepatitis C.  

In February 2004, the Board remanded this matter for further 
development to include a VA examination with an opinion as to 
the etiology of the veteran's hepatitis C.  In a VA 
examination report dated in August 2004, the examiner recited 
the veteran's past medical history of hepatitis B and C.  It 
was reported that the veteran had not had any therapy for his 
disorder.  The examiner reported that the veteran's risk 
factors for hepatitis C included multiple tattoos and 
intravenous drug use.  Noted is that the veteran had three 
tattoos on each arm prior to entering the service.  Also the 
veteran did not have any blood transfusions in service, or 
abuse any form of drug other than marijuana, but he did begin 
to use intravenous drugs (cocaine) in 1977.  By 1982, the 
veteran was using cocaine regularly, including intranasally.  
In 1987, the veteran reportedly sought rehabilitation and had 
remained "clean" ever since that time.  The veteran 
reported that he never recalled having jaundice or having 
liver failure at any time, and drank alcohol minimally.  

The veteran was diagnosed as having chronic hepatitis B and C 
according to serology tests.  The examiner concluded that the 
veteran did not contract these conditions in service.  The 
examiner remarked that the most likely sources of infection 
were the six tattoos, which were located on both arms and 
were placed prior to entering service and repeated drug use 
beginning in 1977, which continued into the 1980s.  

In light of the above, the Board has determined that service 
connection for hepatitis C is not warranted.  The record in 
this case shows that the veteran's service medical records 
are silent for complaint, treatment, findings or diagnoses of 
hepatitis C during the veteran's period of active service, at 
the time of service separation, or until many years after 
final service separation.  Although the veteran has a current 
diagnosis of hepatitis C, there is no competent medical 
evidence that his current hepatitis is etiologically related 
to his active service.  

Moreover, despite the veteran's contentions, the Board 
recognizes that the veteran in this case has not shown 
evidence of the requisite degree of medical training and 
knowledge to render his own assertions as to diagnosis or 
causation competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 
496 (1992).  

In this instance, there is not an approximate balance of 
positive and negative evidence as to invoke the reasonable-
doubt/benefit-of-the-doubt rule.  38 U.S.C.A. § 5107.  The 
preponderance of the evidence is against a finding that the 
veteran's current hepatitis C is causally related to his 
active service.


ORDER

Service connection for hepatitis C is denied.  



	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


